 

DEBT SETTLEMENT AGREEMENT

 

This DEBT SETTLEMENT AGREEMENT (this “Agreement”) is dated March 1, 2016 (the
“Effective Date”), by and between Glamis Capital SA (“Holder”) on one side, and
LifeLogger Technologies Corp., a Nevada corporation (“LOGG”) on the other. LOGG
and the Holder may collectively be referred to as the “Parties”.

 

R E C I T A L S:

 

WHEREAS, LOGG issued a promissory note to Holder on July 20, 2015, in the
principal amounts of $200,000.00 (the “Note”).

 

WHEREAS, on or around July 20, 2015, Holder wired $70,000.00 to LOGG, pursuant
to the Note.

 

WHEREAS, on or around August 24, 2015, Holder wired $65,000.00 to LOGG, pursuant
to the Note.

 

WHEREAS, on or around November 12, 2015, Holder and LOGG entered into an
amendment to the Note, whereby the stated principal balance on the face of the
Note was reduced from $200,000.00 to $135,000.00, to reflect the two prior
payments identified above and evidence the parties’ intent that no further
advances were to be provided by the Holder to LOGG under the Note.

 

WHEREAS, as of the Effective Date, the total outstanding amount under the Note
was $142,402.74 (the “Debt”), consisting of $135,000.00 of principal and
$7,402.74 in accrued and unpaid interest.

 

WHEREAS, the Holder and LOGG want to settle all of the outstanding Debt through
conversion into shares of common stock of LOGG (“Common Stock”), pursuant to
Section 3(a)(9) of the Securities Act of 1933, as amended (“Securities Act”).

 

NOW, THEREFORE, in consideration of the premises and of the terms and conditions
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties mutually agree as
follows:

 

1. Conversion of Note.

 

1.1 Conversion Price. As of the Effective Date, LOGG and the Holder agree to
settle all of the outstanding Debt owed under the Note, and the Holder shall
convert the Debt into a total of 1,808,288 shares of Common Stock (the
“Shares”)(representing a conversion price of approximately $0.07875 per share),
pursuant to the ownership limitations contained herein.

 

   

 

 

2. Representations and Warranties of LOGG.

 

2.1 Authorization. The execution, delivery and performance by LOGG of this
Agreement and the performance of all of LOGG’s obligations hereunder have been
duly authorized by all necessary corporate action, and this Agreement has been
duly executed and delivered by LOGG. This Agreement constitutes the valid and
binding obligation of LOGG enforceable in accordance with its terms. The
execution and performance of the transactions contemplated by this Agreement and
compliance with its provisions by LOGG will not conflict with or result in any
breach of any of the terms, conditions, or provisions of, or constitute a
default under, its Certificate of Incorporation or Bylaws or any agreement to
which LOGG is a party or by which it or any of its properties is bound.

 

2.2 Issuance of Shares. The issuance and delivery of the Shares in accordance
with this Agreement have been duly authorized by all necessary corporate action
on the part of LOGG, and the Shares to be delivered pursuant to this Agreement,
when so delivered, will have been duly and validly authorized and issued by LOGG
and will be fully paid and nonassessable.

 

2.3 Binding Obligation. Assuming the due execution and delivery of this
Agreement, this Agreement constitutes the valid and binding obligation of LOGG,
enforceable against LOGG in accordance with its terms, subject, as to
enforcement, (i) to bankruptcy, insolvency, reorganization, arrangement,
moratorium and other laws of general applicability relating to or affecting
creditors’ rights and (ii) to general principles of equity, whether such
enforceability is considered in a proceeding in equity or at law.

 

3. Representations and Warranties of the Holder.

 

3.1 Authorization. The Holder has full power and authority to enter into this
Agreement, to perform its obligations hereunder and thereunder and to consummate
the transactions contemplated hereby and thereby. This Agreement constitutes a
valid and legally binding obligation of the Holder, enforceable in accordance
with their respective terms.

 

3.2 Restricted Securities. None of the Shares are registered under the
Securities Act of 1933, as amended (the “Securities Act”), or any state
securities laws. The Holder understands that the Shares may not be sold,
transferred or otherwise disposed of without registration under the Securities
Act or an exemption therefrom.

 

4. Miscellaneous.

 

4.1 No Third Party Beneficiaries. This Agreement shall not confer any rights or
remedies upon any person other than the parties and their respective successors
and permitted assigns.

 

4.2 Entire Agreement. This Agreement (including the documents referred to
herein) constitutes the entire agreement among the parties and supersedes any
prior understandings, agreements, or representations by or among the parties,
written or oral, to the extent they related in any way to the subject matter
hereof.

 

4.3 Counterparts. This agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 



 - 2 - 

 

 


4.4 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida (without regard to conflict of
laws).

 

4.5 No Waiver/Amendments. Any waiver by any party to this Agreement of any
provision of this Agreement shall not be construed as a waiver of any other
provision of this Agreement, nor shall such waiver be construed as a waiver of
such provision respecting any future event or circumstance. No amendment of any
provision of this Agreement shall be valid unless the same shall be in writing
and signed by the Holder and LOGG.

 

4.6 Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction.

 

4.7 Costs. Each party will bear the costs and expenses incurred by it in
connection with this Agreement and the transaction contemplated thereby.

 

4.8 Survival of Terms. All representations, warranties and covenants contained
in this Agreement or in any certificates or other instruments delivered by or on
behalf of the parties hereto shall be continuous and survive the execution of
this Agreement and the Closing.

 

4.9 Assignment. This Agreement shall be binding upon the parties hereto and
their respective successors and assigns and shall inure to the benefit of any
assignee, subject to the terms and conditions hereof.

 

4.10 Notices. Notices hereunder shall be given only by personal delivery,
registered or certified mail, return receipt requested, overnight courier
service, or telex, telegram, facsimile or other form of electronic mail and
shall be deemed transmitted when personally delivered or deposited in the mail
or delivered to a courier service or a carrier for electronic transmittal or
electronically transmitted by facsimile (as the case may be), postage or charges
prepaid, and properly addressed to the particular party to whom the notice is to
be sent.

 

4.11 Headings. The headings used in this Agreement are for convenience only and
shall not by themselves determine the interpretation, construction or meaning of
this Agreement.

 

4.12 Attorneys’ Fees and Costs. In the event any party to this Agreement shall
be required to initiate legal proceedings to enforce performance of any term or
condition of this Agreement, including, but not limited to, the interpretation
of any term or provision hereof, the payment of moneys or the enjoining of any
action prohibited hereunder, the prevailing party shall be entitled to recover
such sums in addition to any other damages or compensation received, as will
reimburse the prevailing party for reasonable attorneys’ fees and court costs
incurred on account thereof (including, without limitation, the costs of any
appeal) notwithstanding the nature of the claim or cause of action asserted by
the prevailing party.

 

4.13 Ownership Limitation. In no event shall the Holder be entitled to convert
their portion of the Note in excess of that portion of the Note upon conversion
of which the sum of (1) the number of shares of Common Stock beneficially owned
by the Holder and its affiliates and (2) the number of shares of Common Stock
issuable upon the conversion of the portion of the Note with respect to which
the determination of this proviso is being made, would result in beneficial
ownership by the Holder and its affiliates of more than 4.99% of the outstanding
shares of Common Stock at that time.

 

 - 3 - 

 



 

IN WITNESS WHEREOF, the Holder and LOGG have caused this Agreement to be
executed as of the day and year first above written.

 

  HOLDER:       Glamis Capital SA       By: /s/ Anthony Killarney   Name:
Anthony Killarney   Title: Director       THE ISSUER:       LifeLogger
Technologies Corp.       By: /s/ Stewart Garner   Name: Stewart Garner   Title:
Chief Executive Officer

 



 - 4 - 

 

 

